MONTGOMERY, J.,
dissenting. I dissent from that part of the opinion of the Court in which it is held that his Honor committed no error in refusing to grant the prisoner a new trial on the ground that the jury were on several occasions allowed to visit the locality where the homicide occurred. A most material question of the trial was the identification of the prisoner. Without the aid of the dying declarations of the deceased the jury would have had difficulty in making that identification. The homicide occurred at night in an *768alley of the town of Wadesboro. Some of the witnesses testified that the light in the alley from an electric light was insufficient to disclose the identity of the prisoner; others said that the light was sufficient for that purpose. The jury were allowed, without an order of the Court and without the knowledge of the prisoner, to observe many times the effect of the light upon the point where the homicide occurred.
I am not seeking to disturb the rule, so often laid down by this Court, that it is not sufficient to set aside a verdict -that a juror might have been influenced by separation from the others of the jury, or by communications held with others outside, but that there must-be evidence that the juror was influenced in his verdict by such conduct. But I do intend to enter my dissent against the conviction of any person of a capital felony in a case where evidence other than that offered on trial in an open court has been received by the jury, as was done in this case.
In State v. Tilghman 33 N. C., at p. 553, Pearson,, J., said for the Court: “We take this plain proposition: If the circumstances are such as merely puts suspicion on the verdict by showing not that there was but that there might have been undue influence brought to bear on the jury because there was opportunity and a chance for it, it is a matter within the discretion of the presiding Judge. But if the fact be that undue influence was brought to bear on the jury, as if they were fed at the charge of the prosecutor or the prisoner, or if they be solicited and advised how their verdict should be, or if they have other evidence than that which was offered on the trial (italics mine), in all such cases there has, in contemplation of law, been no trial; and this Court, as a matter of law, will direct a trial to be had, whether the former proceeding purports to have acquitted or convicted the prisoner.”
It matters not what you may call the observations of the *769jurors of tbe place where the homicide was committed, or for whatever purpose the jury visited that locality, the fact is the effect of those lights upon the points in that alley, which were made important by the testimony, was evidence, and it was, in the nature of things, bound to have influenced the jury in fixing the identification of the prisoner. No person can say that the lights which the jurors saw, on the nights when they were in or near the alley, were the same lights which were there the night of the homicide. And it will not do to say that the prisoner could have shown that the lights were not the same. The answer to that is that he did not know the jurors had been there making observations. That information came after the trial was over.